DLA Piper LLP (US) 4141 Parklake Avenue, Suite 300 Raleigh, North Carolina27612-2350 www.dlapiper.com Laura K. Sirianni laura.sirianni@dlapiper.com T919.786.2025 F919.786.2200 January 31, 2011 VIA EDGAR Mr. Duc Dang U.S. Securities and Exchange Commission treet, NE Washington, D.C. 20549-6010 Re: Bluerock Enhanced Multifamily Trust, Inc. (the “Company”) Pre-Effective Amendment no. 2 to Post-Effective Amendment No. 4 to Form S-11 Filed January 31, 2011 File No. 333-153135 Dear Mr. Dang: The Company is filing pre-effective amendment no. 2 to its post-effective amendment no. 4 to disclose and incorporate by reference the line of credit with an affiliate the Company enteredon January 20, 2011 after filing its previous post-effective amendment on January 19, 2011.In addition to disclosing the affiliate loan the Company is also making certain immaterial revisionsand clarifications in this amendment. If you should have any questions about this filing or require any further information, please call me at (919) 786-2025. Very truly yours, DLA Piper LLP (US) /s/ Laura K. Sirianni Laura K. Sirianni Associate
